CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated August 18, 2008, relating to the financial statements and financial highlights which appears in the June 30, 2008 Annual Report to Shareholders of the Emerging Markets Growth Fund, Inc., which are also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings "Financial highlights" and "Independent registered public accounting firm and legal counsel" in such Registration Statement. PricewaterhouseCoopers
